OPINION
GARBARINO, Judge.
After having been charged with driving under the influence, the defendant missed his court appearance. He later went to court and submitted himself to the judge to try to explain his failure to appear. The court proceeded with an arraignment. During the course of the arraignment, the court advised the defendant that he was in custody and that he should be seated. The judge further informed the defendant that he would have to post bond before he could leave. Upon request by the defendant, the judge explained to him why he had been placed in custody. The defendant admits that he knew he was not free to leave the courtroom. He then ignored the court order placing him in custody and walked out of the courtroom. The defendant was later taken into custody and charged with escape in the third degree, a class 6 undesignated felony. He entered a plea of guilty to the *53charge and was sentenced to three years probation with ninety days in jail.
ISSUE
The only issue on appeal is whether there was a factual basis for the defendant’s plea of guilty to the crime of escape. It is the defendant’s position that although he heard the judge’s order placing him in custody and he knew that he was not free to leave the courtroom, there was no arrest because he was never physically restrained. We disagree and affirm.
We hold that a defendant who leaves the courtroom in defiance of the judge’s order not to leave, knowing that the judge has placed him in custody, commits the crime of escape.
DISCUSSION
The defendant contends that the factual basis for escape in the third degree was insufficient, that his plea should be vacated and that the matter should be remanded to the trial court. He argues that although he knew he was not free to leave, the judge never told him he was under arrest. He further argues that he was never physically restrained. Based on a lack of physical restraint, the defendant concludes that he was never under arrest and therefore could not be guilty of escape.
“Custody” is defined by A.R.S. section 13-2501 as follows:
3. “Custody” means the imposition of actual or constructive restraint pursuant to an on-site arrest or court order but does not include detention in a correctional facility, juvenile detention center or state hospital. [Emphasis supplied.]
Arizona Revised Statutes Annotated section 13-2502 reads as follows:
A. A person commits escape in the third degree if, having been arrested for, charged with or found guilty of a misdemeanor or petty offense, such person knowingly escapes or attempts to escape from custody.
B. Escape in the third degree is a class 6 felony.
It must first be remembered that the defendant submitted to the authority of the court when he went to court to see the judge. Implicit in his return was the need to explain his absence to the court.
Since the legislature provided two types of custody, actual and constructive, it is readily apparent that it intended to draw a distinction between physical restraint and nonphysical restraint. The facts of this case clearly establish that the judge placed the defendant in custody and under arrest by use of “constructive restraint.” Although we can find no Arizona cases defining constructive restraint, the clear intent of the language of the statute is that the “court order” did not require physical restraint of an individual. Rather, the word “order” denotes a communication to that individual that he is in custody and not free to leave. We find support for our conclusion in United States v. Peterson, 592 F.2d 1035 (9th Cir.1979), where the defendant, after sentencing, disobeyed the court’s order to turn himself in to the marshal’s office and slipped away. He was later correctly charged with escape from custody. 592 F.2d at 1037.
The defendant asserts that this case is governed by State v. Sanchez, 145 Ariz. 313, 701 P.2d 571 (1985). We disagree. The facts of that case are distinguishable from the instant case. In Sanchez, the defendant ran away after being told by a law enforcement officer that he was under arrest. 145 Ariz. at 314, 701 P.2d at 572. The supreme court held that a person must be under arrest before he or she can be charged with escape and that an arrest can only be accomplished by an actual restraint of the person by the officer making the arrest. 145 Ariz. at 316, 701 P.2d at 574. The court goes on to discuss “constructive restraint” but does so only in the context of a law enforcement officer. Here, we are not confronted with an attempted arrest by a law enforcement officer. In this case we are dealing with the lawful order of a judge made in open court. We find that Sanchez is not applicable to this case.
The defendant is not arguing that he did not hear or understand the judge. He is saying that the judge must physically restrain him when placing him under arrest for the order to have effect. There is no contention by the state that the defendant *54was ever under actual restraint. In our opinion, the provisions of A.R.S. sections 13-2501 and 13-2502 are clear. “Constructive restraint” for purpose of arrest can be achieved by court order made in open court when a defendant who has submitted to the authority of the court understands that the judge has ordered him into custody and that he is not free to leave. Should the defendant elect to leave in defiance of the judge’s order, he can properly be charged with escape.
We affirm the judgment of the trial court.
JACOBSON, P.J., concurs.